Name: Commission Regulation (EEC) No 1157/84 of 26 April 1984 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4 . 84 Official Journal of the European Communities No L 112/5 COMMISSION REGULATION (EEC) No 1157/84 of 26 April 1984 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 95/82 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 883/84 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 883/84 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 7 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7 . 1980 , p . 1 . (2) OJ No L 140, 20 . 5 . 1982, p . 22 . M OJ No L 91 , 1 . 4 . 1984, p . 13 . No L 112/6 Official Journal of the European Communities 28 . 4 . 84 ANNEX to the Commission Regulation of 26 April 1984 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 6 from 7 to 13 May 1984 Week No 7 from 14 to 20 May 1984 Week No 8 from 21 to 27 May 1984 Week No 9 from 28 May to 3 June 1984 01.04 B 93,060 (') 92,120 (') 89,770 (') 87,420 (') 02.01 A IV a) 1 198,000 (2) 1 96,000 (2) 191,000 (2) 186,000 (2) 2 138,600 (2) 137,200 (2) 133,700 (2) 130,200 (2) 3 217,800 (2) 215,600 (2) 210,100 (2) 204,600 (2) 4 257,400 (2) 254,800 (2) 248,300 (2) 241,800 (2) 5 aa) 257,400 (2) 254,800 (2) 248,300 (2) 241,800 (2) bb) 360,360 (2) 356,720 (2) 347,620 (2) 338,520 (2) 02.06 C II a) 1 257,400 254,800 248,300 241,800 2 360,360 356,720 347,620 338,520 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82 .